Citation Nr: 1124049	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In December 2009, the Board remanded this matter for further development on the issue of entitlement to service connection for a low back disorder.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the issue of entitlement to service connection for tinnitus was also remanded in December 2009 for further development.  Thereafter, a December 2011 rating decision by the Appeal Management Center in Washington, D.C., granted the claim of entitlement to service connection tinnitus.  Therefore, this issue is no longer on appeal and will not be addressed.

The issue of hypertension, to include as secondary to or aggravated by service- connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A low back disorder is not shown by the competent medical evidence to be linked to a disease or injury in service; it was not manifested within the first post-service year.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim of service connection for a low back disorder, but there has been no notice of the types of evidence necessary to establish a disability rating and an effective date.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The Board notes that the RO did furnish the Veteran a letter in March 2005 which advised him of the evidence necessary to support his service connection claim.  Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment records, as well as incorporating private medical records and Social Security Administration records into the claims file. 

The Board notes the Veteran was afforded a VA medical examination of the spine in February 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and private treatment records.
Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran claims that he developed his current low back disorder as a result of his military service.  He stated he was an engineer during service and was required to do heavy lifting of building materials and equipment.  The Veteran stated he had back pain for years as a result of his service but did not seek medical treatment until recently.  See Veteran's statement, dated December 2005.

The Veteran's service personnel records verify he was a combat engineer stationed in Vietnam during his military service.  See in-service personnel records.

The Veteran's service treatment records indicate no complaint or treatment for back disorders or stresses.  See Service treatment records, dated April 1969 to May 1971.  The Veteran's separation examination reports normal findings for the back and the Veteran did not report any problems of back problems.  See Separation examination, dated May 1971.

According to the post service treatment records, the first evidence of reported low back pain was in June 2000.  Dr. T. Smith, the Veteran's private doctor, noted he had a past history of significant disc disease in his low lumbar area.  An x-ray of his low back taken later that month shows "moderate disk space narrowing at L5-S1 with a bit of degenerative change in that area."  See Dr. T. Smith private treatment records, dated June 2000.

In July 2000, the Veteran reported he was still experiencing discomfort in his lower back with symptoms down both his legs.  Upon examination of his lower back, Dr. T. Smith stated there was no swelling, heat, or redness.  The Veteran had normal range of motion with slight pain at the extremes.  See Dr. T. Smith private treatment records, dated July 2000.

In July 2000, Dr. A. Jones reported that a CT of the Veteran's lower back revealed "minimal degenerative bony and disc space changes... [and does not show] evidence of any significant canal stenosis or nerve root impingement."  See Dr. A. Jones CT report, dated July 2000.

In August 2000, the Veteran reported continued discomfort and intermittent pain in his lower back.  A computed tomography scan of his back did not reveal any evidence of central canal stenosis.  A magnetic resonance imaging (MRI) of the Veteran's back revealed "some desiccation disc material at L4-L5 with bulging and osteophyte formation causing some foraminal narrowing at L5-S1, which is in keeping with the distribution of the discomfort and numbness down his leg.  [The Veteran] continues to work as a mason and does a lot of lifting but wears a brace during the day."  See Dr. T. Smith private treatment records, dated August 2000.

Between October 2000 and April 2002, the Veteran continued experiencing low back discomfort intermittently and considered surgical treatment options.

At a VA medical center in September 2004, the Veteran reported some back pain that did not radiate into his feet.  See VA treatment record, dated September 2004.

A June 2006 CT of the lumbar spine showed normal alignment, upper disc spaces were unremarkable, and the vertebral bodies had normal height and shape.  There were degenerative changes at the L4-L5 and L5-S1 levels with marked neural foraminal osteophytic narrowing bilaterally at L5-S1.  See VA treatment record, dated June 2006. 

In April 2009, Dr. T. Smith submitted a letter stating that the Veteran "suffers from significant degenerative disease affecting his cervical... and his lumbar spine.  He did extremely heavy work during his military service which may well have contributed to some of the degenerative condition in his neck and low back he is having to deal with at this point in his life."  See Dr. T. Smith private treatment records, dated April 2009.

Given the positive nexus opinion given by Dr. Smith, based on the Veteran's statement that he had experienced low back problems from his military service, that he did not seek treatment until years after service, and Dr. Smith's treatment records indicating the Veteran has a past history of degenerative disc disease, the Board determined a remand was necessary for further development.   

In February 2010, the Veteran underwent a VA spine examination where he reported experiencing back pain for thirty years and was told he had three degenerative disks with numbness in the legs and arms.  A physical examination revealed a normal gait, muscle tone, sensations in the lower extremities, and reflexes of the lower extremities.  The range of motion for the thoraco-lumbar spine was 90 degrees of flexion, 15 degrees of extension, 20 degrees of left lateral flexion, 25 degrees of left lateral rotation, 20 degrees of right lateral flexion, and 15 degrees of right lateral rotation.  There was no additional limitation with repetitive motion.  The Veteran was diagnosed with degenerative arthritis of the spine.  See VA examination, dated February 2010. 

Upon physical examination and a review of the evidence of record, the VA examiner opined that it was less likely as not that the Veteran's back disorder was caused by or a result of military service.  The VA examiner stated that the "[V]eteran has worked as a brick layer for the last [thirty seven] years and developed progressive back pain with [r]esults on imaging suggestive of degenerative arthritis, with no objective evidence of injury to back in service.  It is [f]ar more likely that this [Veteran's] [thirty seven] years of brick laying work contributed to his degenerative spinal arthritis."  Id. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's low back disorder is not related to his active service, and service connection is not established.  While the evidence indicates that the Veteran does have a low back disorder, the Board finds that service connection is not warranted, however, because the evidence does not medically indicate that the Veteran's condition is related to his service, or was otherwise incurred in service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disorder.

In making the above determination, the Board has considered the private opinion offered by Dr. Smith, finding that the Veteran's current low back disorder was related to his military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Dr. Smith's opinions provided no rationale or discussion of the facts of the case in support of the conclusion that the Veteran's current disability was related to service.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, this medical opinion is inadequate, since it is unsupported by any clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The February 2010 VA examiner, however, provided an extensive discussion of the Veteran's medical and employment history, and explained in detail how he came to the conclusions that he reached.  In addition, the VA examiner was able to review and consider the evidence of record in it's entirely, including the Veteran's lay statements, prior to the Veteran's examination and rendering an opinion.  Therefore, the Board finds the February 2010 opinion to be far more probative than Dr. Smith's conclusions.

Furthermore, there is no evidence of a low back disorder during active military service.  The first post-service evidence of a respiratory disorder is from June 2000, which is approximately thirty years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  It is also noted that any low back disorder was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the written statements submitted by the Veteran.  However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Despite the Veteran's claim, he, nor his representative, is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Consequently, while the Veteran is competent to report that the existence of symptoms such as pain, he is not competent to report a chronic disorder resulted from service.  In this case, the objective medical evidence does not establish that a condition existed in-service as the records indicate negative disorders and normal low back condition at separation.

The Board is sympathetic to the Veteran's cause and appreciates his honorable military service.  However, in this case, even if the Board conceded in-service low back injury, based on the length of time between separation and the initial manifestation of a low back disorder, and, significantly, the VA examiner's negative nexus opinions, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As stated in the previous remand, the Veteran contends that his diagnosed hypertension is secondary to his service connected PTSD.  The Veteran was service connected for PTSD by a February 2009 Rating Decision.  The record indicates the Veteran was initially treated for his PTSD in September 2005 and was last afforded a VA PTSD examination in January 2009.

In December 2005, Dr. Smith opined that the Veteran's diagnosed hypertension is "related to his military service during his time in Vietnam."  Dr. Smith stated, "[The Veteran] has had problems over the years with hypertension which may well have been brought on by a combination of his [PTSD] and increased anxiety and stress over the years."  See Dr. T. Smith letter, dated December 2005.

Again in April 2009, Dr. Smith stated the Veteran's PTSD symptoms and "the stresses that he was exposed to during his military service have contributed to some of his hypertension which requires medical treatment at this time."  See Dr. T. Smith letter, dated April 2009.

As there was no medical evidence that the Veteran's hypertension is related secondary to his service connection, other than Dr. Smith's opinion, and given his service connected PTSD, the Board determined that a VA examination was needed for further development and opinion.

In February 2010, the Veteran was afforded a VA examination where upon a physical examination and review of the evidence of record, the VA examiner opined:

There is no record of PTSD causing [h]ypertension in medical literature.  As for [Dr. Smith's letter] stating that his stress contributes some to his hypertension[] [s]tressors can acutely cause hypertension such as when running or escaping danger, however this should resolve when addressed, and the residuals as in this [V]eteran would be attributable to essential [h]ypertension.  The hypertension due to stress generally is related to the time of stress and falls when the stressor is controlled.  This [V]eteran had the highest stress in service but had no recorded hypertension at that time.  [I] [f]eel that the [l]ink between this [Veteran's] stress and hypertension is unlikely at this time.  I have no [rationale] for [Dr. Smith] stating that his hypertension was due to PTSD.

However, in the April 2011 Post-Remand Brief, the Veteran's representative cited Cecil Textbook of Medicine as stating: 

Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of [cardiovascular disorders].  In addition, measures of cardiovascular physiologic reactivity have been correlated with [cardiovascular disorder] outcomes.

Given the evidence of medical literature providing a possible relationship between hypertension and the symptomatology of PTSD (such as anger, anxiety depression, and hostility) additional clarification is needed.

Furthermore, the Board finds that while the VA examiner rendered an opinion regarding the link specifically between the Veteran's hypertension and his PTSD stressors, no opinion has been given as to whether it is possible the Veteran's diagnosed hypertension is etiologically related to the symptoms related to his PTSD diagnosis. 

Therefore, the Board finds an addendum to the February 2010 VA examination is necessary to determine whether the Veteran's hypertension developed post-service as a result of his service-connected PTSD.

In addition, the Board notes that although VCAA notice was provided in this case in March 2005, the notice did not inform the Veteran of the evidence needed to establish a disability rating and effective date.  Such notice should be provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO is to provide the Veteran a corrective VCAA notice which includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal in accordance with Dingess/Hartman.

2. The AMC must request an opinion from the same VA examiner who conducted the February 2010 examination, (or if unavailable, to another appropriate VA reviewer).

In an addendum, the VA examiner is asked to review the evidence of record regarding the Veteran's prior history and current symptomatology of PTSD and render an opinion as to whether his hypertension is at least as likely as not related (or aggravated by) his service-connected PTSD, specifically whether the hypertension developed post-service as a result of his service-connected PTSD.  In addition, the VA examiner is asked to address the Cecil Textbook of Medicine relating psychosocial factors occurrence or recurrence of cardiovascular disorders.

The complete claims file and a copy of this REMAND in its entirety should be provided to the VA examiner and such should be acknowledged.  A complete rationale for the opinion rendered should be provided.  If the VA examiner determines that a new examination is required, or the same VA examiner is not available, a new comprehensive examination must be conducted.

3. Upon completion of the addendum, review the VA examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


